511 F.2d 1164
In the Matter of FAS INTERNATIONAL, INC., Debtor.UNITED STATES TRUST COMPANY OF NEW YORK, Successor IndentureTrustee-Appellant,v.FAS INTERNATIONAL, INC., Debtor-Appellee.
No. 657, Docket 74--2306.
United States Court of Appeals,Second Circuit.
Argued March 24, 1975.Decided March 25, 1975.

James C. Sargent, New York City (Robert S. Newman, William M. Kahn, Dugald C. Brown, Whitman & Ransom, New York City, on the brief), for appellant.
John F. Scheffel, New York City (Salvatore A. Adorno, Krause, Hirsch & Gross, New York City, on the brief), for appellee.
Edward Roberts, III, Kelley, Drye, Warren, Clark, Carr & Ellis, and Peter J. Wiederhorn, New York City, on the brief for amicus curiae Interested Banks and Trust Companies.
Before KAUFMAN, Chief Judge, MULLIGAN, Circuit Judge, and THOMSEN, District Judge.*
PER CURIAM:


1
We affirm for the reasons stated in Judge Gurfein's opinion below, 382 F. Supp. 77 (S.D.N.Y.1974).



*
 Of the District of Maryland, sitting by designation